DETAILED ACTION
This action is responsive to the amendments filed 6/17/2022.
Claims 1-24 are pending. Claims 1, 11, 13, 14 and 18 are currently amended.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Frew, U.S. PGPUB No. 2014/0281873 (“Frew”), in view of Good, U.S. PGPUB No. 2014/0013209 (“Good”), and in view of Takeuchi, U.S. PGPUB No. 2009/0006949 (“Takeuchi”).
Frew teaches a system and method for handling user edit history. With regard to Claim 1, Frew teaches a method for management of change groupings within an XML document, the method comprising:
receiving a user input and recording the user input as a plurality of individual changes within a document, wherein each of the plurality of individual changes represents a single insertion, deletion, or formatting alteration made by a user within the document, wherein the plurality of individual changes comprises a grouping of changes into at least one current change set ([0077] describes that a module creates a new node in a graph when a user creates a new draft of a document and provides edits thereto; [0084] describes that user edits to a document are stored in a client as a change set, and the set is also transmitted to a server. Edits can be recorded on an edit-by-edit or character-by-character basis and then assembled into sets), wherein 
the at least one current change set is a metadata row in a metadata table, wherein the metadata row comprises the plurality of individual changes and at least one metadata quality ([0088] describes that an edits database stores one or more change sets associated with a document, and metadata associated with the edits capturing information thereabout).
Frew, in view of Good teaches that the document is an XML document; that the metadata table comprises a single XML processing instruction that is placed ahead of the XML document; displaying the XML document and the grouping of changes as visual indicia of each of the plurality of individual changes in the XML document using a graphical user interface; receiving and recording user input accepting or rejecting individual changes separately or as a group of all individual changes within the grouping of changes, wherein the user has the option of (a) accepting or rejecting individual changes separately and (b) accepting or rejecting the grouping of changes.
Frew at [0160] describes that a reviewing user is able to selectively accept or reject each of the individual edits from the edits displayed from a given change set. [0123] describes that an altered document can be a Microsoft Office document, which one of skill in the art would understand was typically stored in an XML format. Good teaches at [0028]-[0030] capturing changes using an XML document, where [0038] describes that an update can be indicated as present using an XML processing instruction in document metadata. [0022]-[0023] describe that changes for a document can be selected for display. A user can select a subset of changes, including an individual change, a group of changes, or higher level segments incorporating changes across other segments. The selected subset of changes can be reviewed, and a user can select a single or multiple changes at once. [0034] describes that a user can select to apply or undo the selected change.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Frew with Good. Good provides users improved control over the review of changes made to a document. Therefore, one of skill in the art would be motivated to combine elements of Good with Frew, in order to improve user experience by providing improved user control over the review and acceptance of document changes.
Takeuchi teaches that the metadata quality is selected from the group consisting of: at least one effectivity date of at least one of the plurality of individual changes, the process or procedure which produced at least-one of the plurality of individual changes, and operational conditions which govern the at least one effectivity date. 
Fig. 7 shows that specific content can have a validity period assigned thereto in a row of a table corresponding to the content. [0057] describes that validity period processing can be carried out on XML documents. [0079]-[0080] describes that document content whose validity period has expired is deleted, and content which is currently within the validity period can be displayed. Therefore, content change metadata rows can include dates assigned for a validity period within which the content is effective.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Takeuchi with Frew and Good. The validity periods described in Takeuchi give users additional methods by which to control and apply various changes to documents. One of skill in the art would seek to combine aspects of Takeuchi with Frew and Good, in order to improve user experience with document authoring and editing by enabling time-based controls over the application of changes to documents, both by increasing author control over content and by automating desired future edits to documents.
Claims 11 and 12 together recite a system which carries out the method of Claim 1, and are similarly rejected. Claim 13 recites a medium with code that is executed to carry out the method of Claim 1, and is likewise rejected. Claims 14, 16 and 17 together recite an article of manufacture which implements the method of Claim 1, and are also rejected. Claim 18 recites a system which carries out a method substantially the same as that of Claim 1, and is rejected.
With regard to Claim 3, Frew teaches receiving an input opening a new or existing change set in the XML document. [0077] describes a user indicating to create a new draft, which modifies a document graph in accordance with a newly created change set.
With regard to Claim 4, Frew teaches opening a default change set having at least one preset metadata quality. [0096] describes that a user can obtain a specified change set at regular intervals, according to a work schedule.
With regard to Claim 5, Frew teaches receiving and recording a change to at least one change set metadata quality. [0088] describes that metadata captures timestamps, access privileges, and version numbers, each of which change according to users or settings.
With regard to Claim 6, Frew teaches receiving and recording a nested change set from outside of the XML document. Fig. 6 shows that multiple branches of changes can propagate from an original document through several authors, to be merged together in a final document.
With regard to Claim 7, Good teaches recursively propagating a change within the nested change set. [0033] describes that a user can select a node in a hierarchy, which selects all nodes below the selected node in the hierarchy. All changes are then selected upon which a user can perform one or more operations. It would have been obvious to one of ordinary skill in the art at the time this application was filed to combine Good with Frew and Takeuchi, to give users more control over the document creation and editing process.
With regard to Claim 8, Frew teaches comparing a first change set to a second change set to determine if any individual change from the first change set conflicts with any individual change from the second change set. [0153] describes that edits from multiple change sets can be compared to determine if changes are in conflict.
With regard to Claim 9, Frew teaches outputting any individual change from the first change set that conflicts with any individual change from the second change set. [0154] describes that conflicting edits in change sets which are to be merged can be displayed to a user to resolve the conflict.
With regard to Claim 10, Frew teaches receiving and recording a user input resolving the change conflict. [0154] describes that a user views and selects an edit to prevail.
With regard to Claim 15, Frew teaches that the at least one metadata quality is selected from the group consisting of: change set name, visibility, change markings, origin, author, effectivity, presentation aspect, and document link. [0088] describes that change sets include metadata identifying access privileges, timestamps, and identifiers.
With regard to Claim 19, Frew teaches receiving a selection of a change set representation through the input device. [0088] describes that a user can access a change set by selecting a document in an interface.
With regard to Claim 20, Frew teaches modifying the change set representation based on the selected change set representation. [0088] describes that a user selecting a change set can have edits displayed or hidden according to access privileges associated with the changes.
With regard to Claim 21, Frew teaches modifying at least one metadata row based on the selected change set representation. [0088] describes that timestamps are recorded for change sets, thereby indicating a user adding changes can record additional or different timestamps to storage.
With regard to Claim 22, Frew teaches receiving an input individual change to the metadata row through the input device. [0088] describes storing access privileges, which would suggest to one of skill in the art that such information is changeable by a user.
With regard to Claim 23, Frew teaches modifying the change set representation based on the input individual change and the metadata table. [0088] describes that changes a user can see can be different depending on the user’s access privilege.
With regard to Claim 24, Frew teaches modifying at least one metadata row based on the input change. [0088] describes storing privileges, therefore modifying privileges for edits modifies the row.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. To the extent that the previously cited prior art references were deficient in teaching the subject matter added by amendment, the newly cited Takeuchi reference cures those deficiencies as described above. 
Applicant argues that Frew does not teach that edit rows include a metadata quality. [0088] describes that metadata is transmitted with edits, where edits are stored in rows as shown in Fig. 3. Additionally, Good shows at Fig. 10 that rows of a table correspond to groups of changes, and show metadata qualities indicating whether a change set was accepted or not, and the time the action occurred.
Applicant also argues that Frew is “too general” in describing review of changes. Examiner maintains that the description of Frew suggests such review to one of skill in the art. Frew additionally teaches at [0100]-[0110] a document application for displaying user interfaces or controls, through which a user reviews or revises a document, including an edits processing module for processing received edits. Additionally, as described above, Good teaches at [0022]-[0023] that changes can be displayed in a document and accepted or rejected. [0032] et seq. provide additional details of how changes can be displayed to a user within a document for acceptance or rejection, or for other actions to be carried out thereon. 
Therefore, the previously cited references were properly relied upon for teaching or suggesting the elements of the claims previously presented. As the additional subject matter is taught or suggested by Takeuchi, the claims remain properly rejected as obvious in view of the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

9/5/2022